            Case 1:21-cv-04406-PKC Document 30 Filed 08/10/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


Castle Apparel Limited and TAL Apparel
Limited,

                      Plaintiffs,

       v.                                               Case No. 21-CV-04406 (PKC)

Claudio Del Vecchio, in his individual capacity
and as Trustee of The Del Vecchio Family Trust;
Matteo Del Vecchio, an individual; Peak Trust
Company, as Trustee of The CDV Trust, as
Trustee of The CDV 2010 Annuity Trust, and as
Trustee of The CDV 2015 Annuity Trust; DV
Family LLC; and Delfin S.A.R.L.,

                      Defendants.


     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiffs,
Castle Apparel Limited and TAL Apparel Limited, hereby give notice that the above-captioned
action against Defendants, Claudio Del Vecchio, in his individual capacity and as Trustee of The
Del Vecchio Family Trust; Matteo Del Vecchio, an individual; Peak Trust Company, as Trustee
of The CDV Trust, as Trustee of The CDV 2010 Annuity Trust, and as Trustee of The CDV
2015 Annuity Trust; DV Family LLC; and Delfin S.A.R.L, is voluntarily dismissed, without
prejudice.

       In voluntarily dismissing this case without prejudice, Plaintiffs state that, on May 17,
2021, they filed their Complaint in the U.S. District Court for the Southern District of New
York, asserting that this Court had subject matter jurisdiction pursuant to 28 U.S.C. § 1332. In
their July 27, 2021 pre-motion letter, Defendants asserted that certain of the defendants were in
fact foreign entities and, therefore, the Court lacked diversity jurisdiction.     (Dkt No. 24.)
Defendants also took the position, however, that this Court has subject matter jurisdiction under
28 U.S.C. § 1334(b) because the case is “related to” a case under title 11. (Id.) Plaintiffs have
         Case 1:21-cv-04406-PKC Document 30 Filed 08/10/21 Page 2 of 2




evaluated Defendants’ arguments and, in light of Defendants’ assertions regarding the citizenship
of certain defendants, agree that diversity jurisdiction does not exist. Plaintiffs do not agree with
the Defendants’ assertion, however, that this case “relates to” any case under title 11 such that
the Court would have jurisdiction under 28 U.S.C. § 1334(b). . Therefore, consistent with
Plaintiffs’ obligation to ensure a good faith basis exists to proceed with their claims in federal
court, Plaintiffs voluntarily dismiss this action without prejudice and will file their action in state
court.

Dated: New York, New York
       August 10, 2021                              /s/ A. Katrine Jakola, P.C.
                                                    A. Katrine Jakola, P.C.
                                                    James R.P. Hileman
                                                    KIRKLAND & ELLIS LLP
                                                    300 North LaSalle
                                                    Chicago, IL 60654
                                                    United States
                                                    Telephone: +1 312 862 2000
                                                    Facsimile: +1 312 862 2200

                                                      Attorneys for Plaintiffs




                                                  2
